Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. Claims 10 and 20 has been canceled. Therefore, the 35 USC 112 rejection has been withdrawn.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Applicant’s arguments with respect to the previous prior art combination of the record have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior art rejection for any teachings or matter specifically challenged in the argument. The claims are rejected under a new grounds of rejection, which was necessitated by amendment. In particular, the claim amendments of “generating, by the computing device, a nutritionally guided order volume based on recommend nutritional quantities” and “wherein the plurality of objectives includes at least historical courier data indicating a courier's familiarity with a particular area and; a numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes” caused Examiner to perform an updated search of the available field of prior art. Examiner has introduced the Grimmer and Qin references. See the detailed rejection below.
Therefore, the present claims are rejected under 35 USC 103.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities: the claim recites “…corelating past nutritionally guided order volumes with a plurality of past extrinsic circumstances….” Examiner suggests amending the claim to recite “…corelating the past nutritionally guided order volumes with the plurality of past extrinsic circumstances….”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, 7-8, 11-12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grimmer (US 11244752 B2) in view of Garden et al. (US 20190370915 A1) in view of Qin (US 20200074354 A1).

Regarding claim 1, Grimmer teaches a method of path selection using vehicle route guidance  the method comprising (Fig. 9): 
receiving, by a computing device, a plurality of requests (Col 10 lines 13-28 teach determining foods for users based on a real-time request, wherein the foods include prepared meals, snacks, supplements, and more, wherein Col 13 line 61 to Col 14 line 9 teach the information of the database can be designated to a specific group of users, such as a family, users in a geographic area, or users who work at a particular organization, and wherein Col 3 line 57 to Col 4 line 9 teaches at the request of a requesting user, the system can determine a set of foods; see also: Col 3 lines 27-41); 
wherein each request comprises a respective alimentary combination to be assembled by alimentary providers and a respective destination (Col 10 lines 1-12 teach processing information received from users to produce recommendations for meals, wherein the user is to be given a meal recommendation for one meal a day, three meals a day, five meals a day, etc., wherein the user may call for delivery of the meals, wherein Col 3 line 57 to Col 4 line 9 teaches at the request of a requesting user, the system can determine a set of foods based on the user’s health data, food preference data, and food data including macronutrient and micronutrient corresponding to foods that may be recommended to a user, and wherein Col 9 line 49-67 teaches the user maintains a profile comprising their location or shipping address, as well as their meal delivery data including days and number of meals per week, as well as in Col 2 lines 43-67 teach customizing and delivering prepared meals; see also: Col 3 lines 27-41);
generating, by the computing device, a nutritionally guided order volume based on recommend nutritional quantities (Col 22 line 48 to Col 23 line 9 teach generating personalized food and nutrition recommendations for a user based on user information including genotypic information, phenotypic information, metabolic adaptability, food preferences, dietary patterns, and activity patterns, wherein Col 12 lines 20-46 teach mapping diet types based on macronutrient recommendations, wherein the diet types can dictate the number of calories for each person based on activity level and other factors that are considered on a meal by meal basis, wherein recommended meals fall within the macronutrient ranges for each user based on their diet types, wherein Col 3 line 57 to Col 4 line 9 teaches at the request of a requesting user, the system can determine a set of foods, and wherein Col 9 line 49-67 teaches the user maintains a profile comprising their meal delivery data including days and number of meals per week; see also: Col 12 line 47 to Col 13 line 15, Claims 4-5), 
using a first machine-learning process (Col 37 lines 34-61 teach a classifier for determining nutritional recommendations based on user data that is refined by training a decision rule using data from one or more training sets and applying the trained decision rule to data from users interested in receiving nutritional recommendations; see also: Claims 1, 4-5, 13-14), 
wherein generating the nutritionally guided order volume comprises training the first machine-learning process using training data comprising associations between a plurality of past nutritionally guided order volumes and a plurality of past extrinsic circumstances and wherein the trained first machine-learning process is configured to receive the plurality of requests as an input and output the nutritionally guided order volume as a function of the plurality of requests (Col 37 lines 34-61 teach training a classifier for determining nutritional recommendations based on user vitals, genotypic data, phenotypic data, which can be refined by training a decision rule using data from one or more training sets and applying the decision rules for users interested in receiving nutritional recommendations, wherein Col 14 line 62 to Col 15 line 28 teach generating food recommendations for a user using meal ranking parameters including past user meal selections and meal variety in view of past meal selections (i.e. past nutritionally ordered guided order volumes), as well as the user activity level (i.e. extrinsic circumstances), wherein the meal ranking parameters are specific to the meal preparers or specific meals, as well as in Col 16 lines 3-28 teach storing user selections in response to past meal recommendations for user in determining the users likes and what they do not like based on their selected certain recommended meals, wherein Col 10 lines 13-28 teach determining foods for users based on real-time requests (i.e. input), wherein the foods include prepared meals, snacks, supplements, and more (i.e. output), wherein Col 13 line 61 to Col 14 line 9 teach the information of the database can be designated to a specific group of users, such as a family, users in a geographic area, or users who work at a particular organization; see also: Col 2 line 54-67, Claims 1 and 4-5, which disclose the recommendations are generated using machine learning-models based on one or more user preferences for foods previously presented for selection);
computing a guidance-free order volume (Col 13 line 61 to Col 14 line 9 teach the meals can be provided by health service providers and can be provided to a family or users in a particular organization, wherein all meals can be available to all users, as well as in Col 25 lines 10-23 teach the food classifier does not use the user preference filter when generating food recommendations; see also: Col 22 line 48 to Col 23 line 9).
Grimmer discloses preparing meals for delivery to the users of the system (see above); however, Grimmer fails to explicitly disclose determining, by the computing device, a plurality of assembly times as a function of the nutritionally guided order volume and the guidance-free order volume, wherein each assembly time includes a respective assembly time for each alimentary combination of the plurality of requests; generating, by the computing device, a plurality of predicted routes, including at least a compound route as a function of shared potential courier travel paths, as a function of the determined assembly times, wherein each predicted route of the plurality of predicted routes comprises: a retrieval from at least a respective alimentary provider; and a respective destination of the plurality of requests; and pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier using a greedy algorithm process, wherein pairing further comprises:Page 3 of 13Caldwell Intellectual Property Law, LLC 200 Clarendon St.generating an objective function based on a plurality of objectives, wherein the plurality of objectives includes at least historical courier data indicating a courier's familiarity with a particular area and; a numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes; courier, the predicted route according to the objective function and the numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes.
From the same or similar field of endeavor, Garden teaches determining, by the computing device, a plurality of assembly times as a function of the nutritionally guided order volume and the guidance-free order volume  (paragraph [0123] teaches the transport instruction for the order requests include specifying times at which various steps for preparing, processing, or cooking of the ingredients and food items should occur, wherein paragraph [0255] teaches the food could be catered (i.e. guidance-free) or for dietary needs dishes, gluten free dishes, off-menu items, customized meals, build-your-own meals, and more (i.e. nutritionally guided order volume); see also: [0144]), 
wherein each assembly time includes a respective assembly time for each alimentary combination of the plurality of requests (paragraph [0141] teaches determining one or more delivery routes based on the predicted future supply needed for the prepared food items for the at least one service area, wherein the routes are determined based on the transport instructions, wherein paragraph [0123] teaches the transport instructions include specifying times for preparing, processing, or cooking the ingredients and food items such that in paragraph [0144] the instructions including the cooking times that can begin cooking food such that the food items are ready as the vehicle arrives at the customer specified location; see also: [0122, 0226-0227]); 
generating, by the computing device, a plurality of predicted routes, including at least a compound route as a function of shared potential courier travel paths (paragraphs [0227-0228] teach generating a delivery schedule for the food items to be delivered by the one or more vehicles based on the availabilities of the given vehicles, wherein paragraph [0226] teaches the method groups the present order data for the plurality of individual orders into one or more groups based on grouping criteria including similar delivery time periods and similar ingredients; see also: [0086, 0123]), as a function of the determined assembly times (paragraph [0141] teaches determining one or more delivery routes based on the predicted future supply needed for the prepared food items for the at least one service area, wherein the routes are determined based on the transport instructions, wherein paragraph [0123] teaches the transport instructions include specifying times for preparing, processing, or cooking the ingredients and food items; see also: [0122, 0226-0227]), 
wherein each predicted route of the plurality of predicted routes comprises: a retrieval from at least a respective alimentary provider  (paragraph [0212] teaches the generation of the delivery schedule includes traveling to a plurality of pickup locations to pick up food items and travel to the plurality of delivery destinations, wherein the schedule is further based on the perishability of the food items, as well as in paragraph [0220] teaches the vehicles pick up the food items from the plurality of pick up destinations and deliver the processed food items to a plurality of delivery destinations); 
and a respective destination of the plurality of requests (paragraph [0212] teaches the generation of the delivery schedule includes traveling to a plurality of pickup locations to pick up food items and travel to the plurality of delivery destinations, wherein the schedule is further based on the perishability of the food items, as well as in paragraph [0226] teaches the present order data is for a plurality of order that may be associated with a least a respective delivery destination, such as the customer delivery location);
and pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier… (paragraph [0220] teaches the method includes autonomously determining the respective availabilities of a plurality of process-in-transit vehicles to be used to process and deliver the food items to the plurality of delivery destinations, wherein paragraph [0069] teaches the predictive information may indicate the route the trucks need to take for the delivery; Examiner’s Note: Examiner, under considerations of the broadest reasonable interpretation of the claimed invention, is interpreting the “courier” as being an unmanned delivery vehicle. This interpretation is found to be reasonably within the scope of the claimed invention, as can be seen in paragraph [0010] of the instant specification, which states the courier may be a “…a person and/or device that transports alimentary combinations to one or more users requesting alimentary combinations.” The alternative indication of “or” indicates the courier may indeed be a device, such as a vehicle.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Grimmer to incorporate the teachings of Garden to include determining, by the computing device, a plurality of assembly times as a function of the nutritionally guided order volume and the guidance-free order volume, wherein each assembly time includes a respective assembly time for each alimentary combination of the plurality of requests; generating, by the computing device, a plurality of predicted routes, including at least a compound route as a function of shared potential courier travel paths, as a function of the determined assembly times, wherein each predicted route of the plurality of predicted routes comprises: a retrieval from at least a respective alimentary provider; and a respective destination of the plurality of requests; and pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier. One would have been motivated to do so in order to improve freshness and quality of food using machine learning to guide the process by predict forecast supply need of a food provider (Garden, [0086]). By incorporating Garden into Grimmer, one would have been motivated to do so in order to dynamically update the route using machine learning by incorporating ingredient information, and other factors like weather and traffic (Garden, [0123]).
However, the combination of Grimmer and Garden does not explicitly teach and pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier using a greedy algorithm process, wherein pairing further comprises:Page 3 of 13Caldwell Intellectual Property Law, LLC 200 Clarendon St.generating an objective function based on a plurality of objectives, wherein the plurality of objectives includes at least historical courier data indicating a courier's familiarity with a particular area and; a numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes; pairing, with the courier, the predicted route according to the objective function and the numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes.
From the same or similar field of endeavor, Qin teaches and pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier using a greedy algorithm process ([0057-0058] teach determining the expected cumulative rewards the driver will gain using a greedy policy with respect to the Q function, as well as in [0075] teaches the dispatching policy is greedy or collectively greedy, wherein [0052-0053] teach the action is an assignment of a particular trip to a driver, defined by the trip and the drop-off time; see also: [0002, 0078]),
wherein pairing further comprises:Page 3 of 13Caldwell Intellectual Property Law, LLC 200 Clarendon St.generating an objective function based on a plurality of objectives ([0036] teaches a state-action value function indicates how good a decision is with respect to the long-term objective of value maximization, as well as in [0048-0049] teach the function takes in a combination of weights and outputs a value or vector of values, as well as in [0056-0058] teach the value function, Q, represents the cumulative reward that the driver will gain at the end of the episode if the vehicle driver starts and takes an action, wherein the Q function is based on stochastic variables S, A, and R, wherein [0052-0057] teach the stochastic variables are the state describing the driver location and time, action as the assignment of a particular trip to the driver, and r is the reward collected for the trip),
wherein the plurality of objectives includes at least historical courier data indicating a courier's familiarity with a particular area and ([0035] teaches the vehicle platform can train a machine learning algorithm based on person experience and historical data such as various trips and rewards with respect to time and location, wherein the system can make policy decisions based on historical data in terms of reward maximization, wherein the policy decisions can automatically dispatch vehicles to help the drivers to obtain more earnings each day, as well as in [0096] teaches evaluating a driver for a new trip that doesn’t comprise historical trip data around the last drop-off area, as well as in [0037] teaches the model representation is unique for each city; see also: [0036, 0062, 0101]); 
a numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes ([0048-0049] teach the function takes in a combination of weights and outputs a value or vector of values, as well as in [0056-0058] teach the value function, Q, represents the cumulative reward that the driver will gain at the end of the episode (i.e. route) if the vehicle driver starts and performs an action, wherein the Q function is based on stochastic variables S, A, and R, wherein [0052-0054] teach the stochastic variables are the state describing the driver location and time, action as the assignment of a particular trip to the driver, and r is the reward collected for the trip, and wherein [0055] teaches the episode is completed over the course of one day);
pairing, with the courier, the predicted route according to the objective function and the numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes ([0039] teaches dispatching a ride order to provide a sequence of decisions that can maximize the total revenue of a vehicle driver throughout a day, as well as in [0003] teaches a method for rider order dispatching including receiving information about the vehicle driver accepting the ride order, wherein the policy may maximize a cumulative reward for a driver of the vehicle, wherein [0036] teaches a state-action value function indicates how good a decision is with respect to the long-term objective of value maximization, as well as in [0048-0049] teach the function takes in a combination of weights and outputs a value or vector of values, as well as in [0056-0058] teach the value function, Q, represents the cumulative reward that the driver will gain at the end of the episode (i.e. route) if the vehicle driver starts and takes an action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grimmer and Garden to incorporate the teachings of Qin to include and pairing, by the computing device, a predicted route of the plurality of predicted routes with a courier using a greedy algorithm process, wherein pairing further comprises:Page 3 of 13Caldwell Intellectual Property Law, LLC 200 Clarendon St.generating an objective function based on a plurality of objectives, wherein the plurality of objectives includes at least historical courier data indicating a courier's familiarity with a particular area and; a numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes; pairing, with the courier, the predicted route according to the objective function and the numerical score representing a pairing between the courier and a respective predicted route of the plurality of predicted routes. One would have been motivated to do so in order to incorporate personal experiences of driving along with a decision making policy to automatically dispatch vehicles and help the drivers obtain more earnings each day (Qin, [0035]). By incorporating the teachings of Qin, one would have been able to maximize the possible future revenues at each state-location of the driver using transitions historical trip data (Qin, [0036]).
Regarding claim 11, the claim recites limitations already addressed by the rejection of claim 1 as being unpatentable over Grimmer, Garden, and Qin. Regarding claim 11, Grimmer teaches a system for path selection using vehicle route guidance the system comprising a computing device configured to (Col 22 lines 1-39 teach implementing the method on a computer). Therefore, claim 11 is rejected as being unpatentable over the combination of Grimmer, Garden, and Qin.

Regarding claims 2 and 12, the combination of Grimmer, Garden, and Qin teach all the limitations of claims 1 and 11 above.
Grimmer further teaches wherein computing the nutritionally guided order volume further comprises: training the first machine-learning process using training data correlating past nutritionally guided order volumes with a plurality of past extrinsic circumstances (Col 37 lines 34-61 teach training a classifier for determining nutritional recommendations based on user vitals, genotypic data, phenotypic data, which can be refined by training a decision rule using data from one or more training sets and applying the decision rules for users interested in receiving nutritional recommendations, wherein Col 14 line 62 to Col 15 line 28 teach generating food recommendations for a user using meal ranking parameters including past user meal selections and meal variety in view of past meal selections (i.e. past nutritionally ordered guided order volumes), as well as the user activity level (i.e. extrinsic circumstances), wherein the meal ranking parameters are specific to the meal preparers or specific meals, wherein Col 32 line 20-48 teach assigning a caloric recommendation to the user based on the user activity level, as well as in Col 21 lines 31-53 teach receiving genotype and phenotype data for each user and convert this data into macronutrients or micronutrients recommendations, wherein these recommendations are essentially vectors correlate relevant macronutrients or micronutrients; see also: Col 2 line 54-67, Claims 1 and 4-5, which disclose the recommendations are generated using machine learning-models based on one or more user preferences for foods previously presented for selection).
However, Grimmer does not explicitly teach receiving at least a current extrinsic circumstance; and computing the nutritionally guided order volume as a function of the at least a current extrinsic circumstance using the machine-learning process.  
From the same or similar field of endeavor, Garden teaches receiving at least a current extrinsic circumstance (paragraph [0123] teaches the machine learning system may update the route or destination information based on updated or new demand factor information (i.e. current extrinsic circumstance); see also: [0113]); 
and computing the nutritionally guided order volume as a function of the at least a current extrinsic circumstance using the machine-learning process (paragraph [0157] teaches the machine learning system can be trained to predict a number of instances of future orders of the respective foods items that are predicted to be received during a future time period for a service area, wherein paragraph [0123] teaches the machine learning system may update the route or destination information based on updated or new demand factor information (i.e. current extrinsic circumstance), and wherein paragraph [0255] teaches the food could be dietary needs dishes, gluten free dishes, off-menu items, customized meals, build-your-own meals; see also: [0113]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grimmer, Garden, and Qin to incorporate the further teachings of Garden to include receiving at least a current extrinsic circumstance; and computing the nutritionally guided order volume as a function of the at least a current extrinsic circumstance using the machine-learning process. One would have been motivated to do so in order to improve freshness and quality of food using machine learning to guide the process by predict forecast supply need of a food provider (Garden, [0086]). By incorporating the teachings of Garden, one would have been motivated to do so in order to dynamically update the route using machine learning by incorporating ingredient information, and other factors like weather and traffic (Garden, [0123]).

Regarding claims 5 and 15, the combination of Grimmer, Garden, and Qin teach all the limitations of claims 1 and 11 above.
However, Grimmer does not explicitly teach wherein computing a guidance-free order volume further comprises: training a second machine-learning process using training data correlating past guidance- free order volumes with a plurality of past extrinsic circumstances; receiving at least a current extrinsic circumstance; and computing the guidance-free order volume as a function of the at least a current extrinsic circumstance using the second machine-learning process. 
From the same or similar field of endeavor, Garden further teaches wherein computing a guidance-free order volume further comprises: training a second machine-learning process using training data correlating past guidance- free order volumes with a plurality of past extrinsic circumstances (paragraph [0157] teaches training the machine learning system using economic indicator information, event information, and other demand factors, wherein paragraph [0075] teaches event information including events, sporting events, protests, conferences, and more, which in paragraph [0255] teaches the food could be catering; (i.e. guidance-free order volume); see also: [0113]); 
receiving at least a current extrinsic circumstance (paragraph [0123] teaches the machine learning system may update the route or destination information based on updated or new demand factor information (i.e. current extrinsic circumstance); see also: [0113]); 
and computing the guidance-free order volume as a function of the at least a current extrinsic circumstance using the second machine-learning process (paragraph [0157] teaches the machine learning system can be trained to predict a number of instances of future orders of the respective foods items that are predicted to be received during a future time period for a service area, wherein paragraph [0123] teaches the machine learning system may update the route or destination information based on updated or new demand factor information (i.e. current extrinsic circumstance), wherein paragraph [0075] teaches event information including events, sporting events, protests, conferences, and more, which in paragraph [0255] teaches the food could be catering; (i.e. guidance-free order volume); see also: [0113]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grimmer, Garden, and Qin to incorporate the further teachings of Garden to include wherein computing a guidance-free order volume further comprises: training a second machine-learning process using training data correlating past guidance- free order volumes with a plurality of past extrinsic circumstances; receiving at least a current extrinsic circumstance; and computing the guidance-free order volume as a function of the at least a current extrinsic circumstance using the second machine-learning process. One would have been motivated to do so in order to improve freshness and quality of food using machine learning to guide the process by predict forecast supply need of a food provider (Garden, [0086]). By incorporating the teachings of Garden, one would have been motivated to do so in order to dynamically update the route using machine learning by incorporating ingredient information, and other factors like weather and traffic (Garden, [0123]).

Regarding claims 7 and 17, the combination of Grimmer, Garden, and Qin teach all the limitations of claims 1 and 11 above.
However, Grimmer does not explicitly teach wherein generating a plurality of predicted routes further comprises generating at least a compound route.  
From the same or similar field of endeavor, Garden further teaches wherein generating a plurality of predicted routes further comprises generating at least a compound route (paragraph [0226] teaches the method groups the present order data for the plurality of individual orders into one or more groups based on grouping criteria including similar delivery time periods and similar ingredients).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grimmer, Garden, and Qin to incorporate the further teachings of Garden to include wherein generating a plurality of predicted routes further comprises generating at least a compound route. One would have been motivated to do so in order to improve freshness and quality of food using machine learning to guide the process by predict forecast supply need of a food provider (Garden, [0086]). By incorporating the teachings of Garden, one would have been motivated to do so in order to dynamically update the route using machine learning by incorporating ingredient information, and other factors like weather and traffic (Garden, [0123]).

Regarding claims 8 and 18, the combination of Grimmer, Garden, and Qin teach all the limitations of claims 1 and 11 above. 
However, Grimmer does not explicitly teach wherein pairing the predicted route of the plurality of predicted routes with the courier further comprises: identifying a plurality of currently active couriers; and assigning the predicted route to a courier of the plurality of active couriers.  
From the same or similar field of endeavor, Garden further teaches wherein pairing the predicted route of the plurality of predicted routes with the courier further comprises: 
identifying a plurality of currently active couriers (paragraph [0227] teaches utilizing the grouped present order data in order to determine the respective availabilities of a plurality of delivery vehicles); 
and assigning the predicted route to a courier of the plurality of active couriers (paragraphs [0227-0228] teach generating a delivery schedule for the food items to be delivered by the one or more vehicles based on the availabilities of the given vehicles).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grimmer, Garden, and Qin to incorporate the further teachings of Garden to include wherein pairing the predicted route of the plurality of predicted routes with the courier further comprises: identifying a plurality of currently active couriers; and assigning the predicted route to a courier of the plurality of active couriers. One would have been motivated to do so in order to improve freshness and quality of food using machine learning to guide the process by predict forecast supply need of a food provider (Garden, [0086]). By incorporating the teachings of Garden, one would have been motivated to do so in order to dynamically update the route using machine learning by incorporating ingredient information, and other factors like weather and traffic (Garden, [0123]).

Claim(s) 3, 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grimmer (US 11244752 B2) in view of Garden et al. (US 20190370915 A1) in view of Qin (US 20200074354 A1) and further in view of Havas et al. (US 20130151357 A1).

Regarding claims 3 and 13, the combination of Grimmer, Garden, and Qin teach all the limitations of claims 1 and 11 above.
However, Grimmer does not explicitly teach wherein computing the nutritionally guided order volume further comprises computing a per-provider nutritionally guided order volume.  
From the same or similar field of endeavor, Havas teaches wherein computing the nutritionally guided order volume further comprises computing a per-provider nutritionally guided order volume (paragraph [0013] teaches that in response to the order deadline expiration, the suborders for eh group order are combined into a single aggregated food item order and submitted to the food fulfillment service, wherein paragraphs [0016-0017] teaches producing an aggregated food order for a group of people from a given take-out meal service or restaurant (i.e. per-provider), wherein the food can an alternative food item, such as in paragraph [0026] the alternative food items can be allergy free, vegetarian, gluten free, or more).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grimmer, Garden, and Qin to incorporate the teachings of Havas to include wherein computing the nutritionally guided order volume further comprises computing a per-provider nutritionally guided order volume. One would have been motivated to do so in order to avoid a mismatch in supply and demand among attendees of a meeting by accommodating diet and food allergy preferences for individuals (Havas, [0003]). By incorporating the teachings of Havas, one would have been able to enable an order coordinator to provide group participants the opportunity to select a specific meal, as well as guarantee a proper meal for all participants, even if they fail to submit a preference (Havas, [0016]).

Regarding claims 6 and 16, the combination of Grimmer, Garden, and Qin teach all the limitations of claims 1 and 11 above.
However, Grimmer does not explicitly teach wherein computing the guidance-free order volume further comprises computing a per-provider guidance-free order volume.  
From the same or similar field of endeavor, Havas teaches wherein computing the guidance-free order volume further comprises computing a per-provider guidance-free order volume (paragraph [0013] teaches that in response to the order deadline expiration, the suborders for the group order are combined into a single aggregated food item order and submitted to the food fulfillment service, wherein paragraphs [0016-0017] teaches producing an aggregated food order for a group of people from a given take-out meal service or restaurant (i.e. per-provider), wherein the food can either be a default food item (i.e. guidance free order) if a user of the group fails to elect an alternative food item).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grimmer, Garden, and Qin to incorporate the teachings of Havas to include wherein computing the guidance-free order volume further comprises computing a per-provider guidance-free order volume. One would have been motivated to do so in order to avoid a mismatch in supply and demand among attendees of a meeting by accommodating diet and food allergy preferences for individuals (Havas, [0003]). By incorporating the teachings of Havas, one would have been able to enable an order coordinator to provide group participants the opportunity to select a specific meal, as well as guarantee a proper meal for all participants, even if they fail to submit a preference (Havas, [0016]).

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grimmer (US 11244752 B2) in view of Garden et al. (US 20190370915 A1) in view of Qin (US 20200074354 A1) and further in view of Ho et al. (US 20190120640 A1).

Regarding claims 9 and 19, the combination of Grimmer, Garden, and Qin teach all the limitations of claims 1 and 11 above.
However, Grimmer does not explicitly teach wherein the objective function further comprises a mixed-integer program.  
From the same or similar field of endeavor, Ho teaches wherein optimizing the objective function further comprises performing a greedy algorithm (paragraph [0266] teaches minimizing an objective function for assigning a subset of vehicles to the given requests, wherein paragraphs [0305-0308] teach producing a greedy incremental update of the routing in order to minimize the change of item of dynamic routing).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grimmer, Garden, and Qin to incorporate the teachings of Ho to include wherein the objective function further comprises a mixed-integer program. One would have been motivated to do so in order to produce a vehicle route with the fastest time by optimizing the given objective (Ho, [0095-0096]). By incorporating the teachings of Ho, one would have been provided an optimal path that would minimize the cost function based on time, distance, and more objectives (Ho, [0134-0138]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iacono (US 11205212 B1) discloses producing food recommendations using machine learning that are to be provided by a fulfillment service provider, wherein the food recommendations are nutritional
Hadad et al. (US 20190290172 A1) discloses the insights and recommendation engine can predict a user’s eating patterns or habits, wherein the recommendations are based on the user’s historical meals and the user’s location and time of day
Luo et al. (US 20180315148 A1) discloses utilizing an objective function and a greedy matching approach for a service provider to be matched to a new request

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683